Case 2:21-cv-00336-SPC-NPM Document 19 Filed 06/17/21 Page 1 of 3 PageID 94




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


UNITED STATES OF AMERICA,

         Plaintiffs,

v.                                                                NO. 2:21-CV-336-SPC-NPM

DEFENDANT ARTICLES IDENTIFIED IN PARAGRAPH ONE
OF THE AMENDED VERIFIED COMPLAINT,

         Defendants.


         RULE 7.1 AND LOCAL RULE 3.03 DISCLOSURE STATEMENT

Filed by:1 BIOBOTANICAL LLC AND MT BRANDS LLC

Each person—including each lawyer, association, firm, partnership, corporation,

limited liability company, subsidiary, conglomerate, affiliate, member, and other

identifiable and related legal entity—that has or might have an interest in the outcome:


Robert J. Becerra, B.C.S.
Becerra Law, P.A.
Food & Drug Administration
AUSA Chad Spraker
U.S. Attorney’s Office for the Middle District of Florida
Mt Brands LLC
BioBotanical, LLC
Premier Manufacturing Products, Inc.
Atofil, LLC
Nutrasynth, LLC
Contractor, LLC

1
    When filing via CM/ECF, use the “Certificate of interested persons and corporate disclosure
    statement” event under Civil Events-Other Filings-Other Documents.
Case 2:21-cv-00336-SPC-NPM Document 19 Filed 06/17/21 Page 2 of 3 PageID 95




Each entity with publicly traded shares or debt potentially affected by the outcome:

None

Each additional entity likely to actively participate, including in a bankruptcy

proceeding the debtor and each member of the creditor’s committee:


N/A

Each person arguably eligible for restitution:

N/A

If filed by a nongovernmental corporate party, then identify any parent corporation

and any publicly held corporation owning 10% or more of its stock or state there is no

such corporation:


Premier Manufacturing Products, Inc. is the parent of the claimants. No publicly held

corporation owns 10% or more of its stock.


I certify that, except as disclosed, I am unaware of an actual or potential conflict of

interest affecting the district judge or the magistrate judge in this action, and I will

immediately notify the judge in writing within fourteen days after I know of a conflict.




                                           2
Case 2:21-cv-00336-SPC-NPM Document 19 Filed 06/17/21 Page 3 of 3 PageID 96




                                         Respectfully Submitted,

                                         BECERRA LAW, P.A.

                                               \s\Robert J. Becerra
                                         Robert J. Becerra, B.C.S.
                                         Florida Bar No. 856282
                                         Counsel for Claimants BioBotanical
                                         LLC and MT Brands LLC
                                         201 S. Biscayne Blvd.
                                         Suite 800
                                         Miami, Florida 33131
                                         Tel: 305-375-0112
                                         E-mail: rbecerra@rjbecerralaw.com


6/17/2021




                                     3
